** Summary **
SCHOLARSHIP FUNDS NOT SUBJECT TO GENERAL FUND FEES All moneys received from federal, state, county or private funds, grants, or appropriations which shall be used to award scholarships to qualified persons to study chiropractic in an approved college pursuant to 59 O.S. 170 [59-170] (1972) are not subject to the ten percent assessment required of State boards pursuant to 62 O.S. 211 [62-211] (1971). The Attorney General has considered your request for an opinion in your letter of November 14, 1972, wherein you state that the Chiropractic Board of Examiners is a self-budgeting board through funds collected from license renewal fees, ten percent of which is payable to the State of Oklahoma. Thereafter you ask, in essence, the following question: Are federal, state, county or private funds, grants, or appropriations used to award scholarships taxable pursuant to the provisions of 62 O.S. 211 [62-211] (1971)? The scholarships which may be awarded by your Board were created in 1972 by House Bill 1625 effective April 7, 1972. Section 8 of said Bill, now codified as 59 O.S. 170 [59-170] (1972), provides in part as follows: " 170. Scholarships. — There are hereby created annual chiropractic scholarships to be administered by the Oklahoma State Board of Chiropractic Examiners which shall be awarded each fiscal year, beginning July 1, 1972, to persons recommended by the Oklahoma State Board of Chiropractic Examiners for the study of chiropractic leading to the attainment of the degree of Doctor of Chiropractic.  "The Board is authorized and empowered to accept any federal, state, county or private funds, grants, or appropriations which shall be used to award scholarships to qualified persons to study chiropractic in an approved chiropractic college; and any supplies or equipment which may be made available to the Board for hospital facilities, goods and services. . . ." The statute under which your Board is paying an assessment of ten percent is 62 O.S. 211 [62-211] (1971): "211. Fees-Payment into general fund of State.- All self sustaining boards created by statute to regulate and prescribe standards, practices, and procedures in any profession, occupation or vocation, shall at the close of each fiscal year hereafter file with the Governor and the State Auditor a true and correct report of all fees charged, collected and received during the previous fiscal year and shall pay into the general revenue fund of the State ten per cent (10%) of the gross fees so charged, collected and received by such board." The assessment required by this statute results from the collection of fees charged and received during the previous fiscal year. The moneys received by the Board of Chiropractic Examiners from federal, state, county or private funds, grants or appropriations used to award scholarships do not arise from fees charged, collected and received during the previous fiscal year and thus are not moneys subject to the assessment imposed by Section 211, supra.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: All moneys received from federal, state, county or private funds, grants, or appropriations which shall be used to award scholarships to qualified persons to study chiropractic in an approved college pursuant to 59 O.S. 170 [59-170] (1972) are not subject to the ten percent assessment required of State boards pursuant to 62 O.S. 211 [62-211] (1971). (James H. Gray)